DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 15 and 25 have been amended. Claims 9-10 and 23-24 have been cancelled. Claims 1-8, 11-22 and 25-28 are now pending. This Office action is in response to amendments and arguments received on January 27, 2022 and a request for continued examination (RCE) received February 10, 2022.

Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 15 has been amended as follows:
15. (Currently Amended) A method for automatically managing a plurality of operation parameters of an electric delivery truck as the electric delivery truck operates, comprising: 
detecting the operation parameters associated with the electric delivery truck, wherein the operation parameters are indicative to an operation of the electric delivery truck as the electric delivery truck maneuvers on a roadway; 
detecting a plurality of electric delivery truck control inputs generated from an operation of the electric delivery truck as the electric delivery truck maneuvers along the roadway; and 
automatically adjusting the operation of the electric delivery truck within an operation threshold based on the detected operation parameters and the electric truck control inputs,
maintaining the electric delivery truck within the operation threshold when the operation of the electric delivery truck maintains power consumed by the electric delivery truck within an overall power storage of the electric delivery truck for a duration of the electric delivery truck executing a route thereby enabling the electric delivery truck to execute the route by consuming power stored in the overall power storage of the electric delivery truck, 
wherein the detecting of the plurality of operation parameters further comprises: detecting an adjusted position of the accelerator pedal that corresponds to an adjusted acceleration based on the driver attempting to increase a current acceleration with the adjusted position of the accelerator pedal, 
wherein the automatic adjusting of the operation of the electric delivery truck further comprises: determining whether the adjusted acceleration that corresponds to the adjusted position of the accelerator pedal exceeds an acceleration threshold, wherein the acceleration threshold when exceeded is indicative that the driver is attempting to increase the current acceleration in a decreased duration that is detrimental to operation of the electric delivery truck; and automatically adjusting the operation of the electric delivery truck to map a linear acceleration that that transitions the increase in the current acceleration as generated by the adjusted position of the accelerator pedal to a linear increase in the current acceleration over an increased duration of time that maintains the adjusted acceleration within the acceleration threshold.

Authorization for the Examiners Amendment
Authorization for this examiner’s amendment was given in a telephone interviews with Applicant Representative Patrick J. Palascak on February 25, 2022.

Allowable Subject Matter
Claims 1-8, 11-22 and 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112(b) are accepted, and rejections based on 35 U.S.C. § 112(b) are withdrawn. Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, and are persuasive. The rejections based on 35 U.S.C. § 103 are withdrawn.
The closest prior art is believed to be Radev (US 7497285 B1), Luke et al. (US 20130030630 A1) and Yagura et al. (US 20130024061 A1).
Radev discloses an electric delivery truck as outlined in the prior Office Action dated August 2, 2021. However Radev does not disclose or suggest an acceleration threshold, wherein the acceleration threshold when exceeded is indicative that the driver is attempting to increase the current acceleration in a decreased duration that is detrimental to operation of the electric delivery truck; and automatically adjusting the operation of the electric delivery truck to map a linear acceleration that that transitions the increase in the current acceleration as generated by the adjusted position of the accelerator pedal to a linear increase in the current acceleration over an increased duration of time that maintains the adjusted acceleration within the acceleration threshold. Therefore claims 1 and 15 are considered allowable over Radev.
Luke teaches features of an electrical vehicle, also as outlined in the prior Office Action dated August 2, 2021. However, Luke does not teach or suggest the deficiencies of Radev, outlined above. Therefore claims 1 and 15 are considered allowable over Luke.
Yagura teaches an electric vehicle comprising an eco switch 26, (Fig. 1, 3) wherein when enabled, suppresses drive output according to an accelerator opening map, detailed in Fig. 6. 
These references cannot be combined such that it would have been obvious to a person having ordinary skill in the art to conceive the combination of the claimed elements of claims 1 and 15 at the time of filing. Therefore claims 1 and 15 are found to contain allowable subject matter.
These references either independently or in combination fail to teach the currently referenced subject matter in combination with the other claim limitations. Therefore, dependent claims 2-8, 11-14, 16-22 and 25-28 and any claims that depend there from are also found to contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 

	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

February 25, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669